IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 311 WAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
RUSSELL L. SCHOOLEY,                        :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 312 WAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
RUSSELL L. SCHOOLEY,                        :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 313 WAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
RUSSELL L. SCHOOLEY,                        :
                                            :
                   Petitioner               :

                                    ORDER
PER CURIAM

     AND NOW, this 30th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.